Citation Nr: 1036316	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-32 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1981 to March 
1982. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, NY. The rating decision denied the Veteran's claim for 
entitlement to service connection for a psychiatric disability, 
then characterized as a nervous condition.

In November 2006, the Veteran's representative submitted a 
statement indicating that a signed "travel board hearing 
request" was attached. No such request or further development of 
such request can be found in the claims folder. 

If the Veteran, through his representative, has requested a 
travel board hearing before a Veterans Law Judge, but none has 
been scheduled, he is entitled to a hearing before the Board as a 
matter of right. See 38 C.F.R. § 20.700(a) (2009). The RO/AMC 
must clarify whether a travel board hearing has been requested 
and, if so, return the Veteran's claims file to the agency of 
original jurisdiction (AOJ) on remand. See 38 C.F.R. §§ 19.9, 
20.704 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

Additional development is also necessary so that VA may comply 
with its duty to assist the Veteran. 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159(b), 3.159(c)  (2009).

The Veteran indicated treatment at Elmhurst Hospital for 
schizophrenia three months after discharge from service.  See 
38 C.F.R. § 3.307, 3.309(a) (2009). Private treatment records 
from that hospital have not yet been associated with the claims 
file. 

Additionally, the Veteran through his representative has asserted 
in a December 2008 Form 646 that VA has failed to obtain certain 
service treatment records from his time of active service.

The claims file also contains evidence that the Veteran is 
receiving Social Security Administration (SSA) benefits and/or 
income for a psychiatric disability, but no such records have 
been associated with the claims file. The VA has a duty to obtain 
such records when they may be relevant. See Voerth v. West, 13 
Vet. App. 117, 121 (1999).

The Veteran must also be scheduled for a VA examination to 
determine whether his current psychiatric disability was incurred 
in or aggravated by active service. See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002). 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must attempt to locate any 
relevant outstanding service department 
records. In particular, the RO/AMC will 
attempt to locate any additional service 
treatment records, and will obtain the 
Veteran's service personnel records 
(i.e., the Veteran's complete official 
military personnel file). 

2.	The RO/AMC must request the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
his psychiatric disability and may have 
in their possession records that he 
contends are relevant to his current 
claim for service connection for a 
psychiatric disorder.  After obtaining 
any appropriate authorizations for 
release of medical information, the 
RO/AMC must obtain any records that have 
not been previously obtained from each 
health care provider the Veteran 
identifies.  In particular, the RO/AMC 
must request any relevant records 
indicating treatment for schizophrenia in 
May 1982 at Elmhurst Hospital.

The Veteran should also be advised that, 
with respect to private medical evidence, 
he may alternatively obtain the records on 
his own and submit them to the RO/AMC. 

3.	The RO/AMC must contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based (as 
referenced in the Veteran's October 2004 
medical record from Long Island City 
Community Practice and in the Veteran's 
October 1983 claim for entitlement to 
service connection for an emotional 
disorder). 

4.	After waiting an appropriate time for the 
Veteran to 
respond, the RO/AMC must schedule the 
Veteran for a VA examination by a 
clinician with appropriate expertise. The 
purpose of the examination is to 
determine whether the Veteran's current 
psychiatric disability was incurred in or 
aggravated by service or whether symptoms 
of a psychiatric disability emerged 
within one year of service.

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to 
the clinician, who must acknowledge 
receipt and review of these 
materials in any report generated 
as a result of this remand. 

b.	The clinician must consider the 
Veteran's assertions regarding his 
symptomatology during and since 
service and determine and note in 
his or her report whether there is 
a medical basis for discounting the 
credibility or reliability of the 
history provided by the Veteran. 

If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies 
must be performed. 

c.	The clinician must provide a 
diagnosis for any psychiatric 
disability found from considering 
the claims file and from examining 
the Veteran. 

For each psychiatric disability 
diagnosed, the clinician must 
specifically opine 

i.	Whether the disability 
was incurred in or 
aggravated by service. 

ii.	Whether the Veteran 
experienced 
psychiatric symptoms 
within one year after 
discharge from active 
service. See  
38 C.F.R. § § 3.307, 
3.309(a). In reaching 
this determination, 
the clinician must 
report as to whether 
any symptoms shown 
during or within one 
year of service, or 
shortly thereafter may 
be identified as a 
manifestation or 
"prodromal" aspect 
of any later-diagnosed 
psychiatric 
disability.  See 38 
C.F.R. § 3.307(c) 
(2009).

d.	In all conclusions, the clinician 
must identify and explain the 
medical bases of his or her opinion 
with reference to the claims file. 
If the clinician is unable to 
render the requested opinions 
without resort to  speculation, he 
or she must so state; however, a 
complete rationale for such a 
finding must be provided. 

e.	The RO/AMC must contact the Veteran 
and/or the Veteran's representative 
to determine if the Veteran through 
his representative filed or 
intended to file a request for a 
travel board hearing. If so, the 
Veteran's claims file must be 
returned to the AOJ so that a 
travel board hearing may be 
scheduled.

5.	The RO/AMC must then readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the RO/AMC must provide 
the Veteran and his representative with a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is notified by the RO/AMC. By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


